EXHIBIT LOAN AGREEMENT THIS LOAN AGREEMENT (“Agreement”) is made and entered into as of October 12, 2007 (the “Effective Date”), by and between: SKYE INTERNATIONAL, INC., a Nevada corporation with offices at 7701 East Gray Road, Suite 4, Scottsdale, Arizona 85260 (“Borrower”); and PERRY D. LOGAN and ROSE LOGAN, husband and wife, as joint tenants with the right of survivorship, P.O. Box 35080, Las Vegas, Nevada 89133 (together, “Lender”). WHEREAS, Borrower desires to borrow from Lender, and Lender has agreed upon the terms and conditions herein to lend to Borrower, from time to time, cash in varying amounts and at varying times; and in consideration thereof, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.Loan.
